NIX, Judge.
Joan Evelyn Summers was charged by Information with the crime of Robbery First Degree. She was tried before a jury, found guilty, and punishment fixed at five years in the state penitentiary.
The appeal was lodged in this Court on July 23, 1963, within the time prescribed by law, however no briefs have ever been filed.
This Court has held in cases too numerous to list that where no briefs are filed in support of the petition in error, the Court of Criminal Appeals will examine the record for fundamental error only and where none are found, the judgment and sentence will be affirmed.
The record in the case at bar has been carefully examined, and no fundamental error that would require reversal appears. Therefore, the judgment and sentence of the trial court is accordingly affirmed.
JOHNSON, P. J., and BUSSEY, J., concur.